890 So.2d 1292 (2005)
Keyambay LEE, Appellant,
v.
STATE of Florida, Appellee.
No. 2D04-3168.
District Court of Appeal of Florida, Second District.
January 26, 2005.
KELLY, Judge.
Keyambay Lee seeks review of the order summarily denying his motion for jail credit filed pursuant to Florida Rule of Criminal Procedure 3.800(a). He alleges that he was arrested on April 3, 2003, for failure to appear in Pinellas County case *1293 number 02-20896 and was subsequently charged with another failure to appear in Pinellas County case number 03-14627 for failing to attend a pretrial conference in Pinellas County case number 02-20896. He was released on bond on September 4, 2003. The State concedes that Lee is entitled to 155 days' jail credit for time served against his sentence in Pinellas County case number 03-14627. Accordingly, we reverse and remand for the trial court to award Lee 155 days' jail credit in Pinellas County case number 03-14627.
WHATLEY and SALCINES, JJ., concur.